Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,503,615 B2. This is a statutory double patenting rejection.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of U.S. Patent No. 10,503,615 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims of the instant application and the claims of U.S. Patent No. 10,503,615 B2 is the addition of “Spime” in claims 1-9 and 11-13 of U.S. Patent No. 10,503,615 B2 to describe the “self-determination apparatus”, “object”, “object capability parameters”, “host device”, “announcement circuitry”, “service type”, “host evaluator circuitry”, “announcement messages”, “target object host device”, “migration circuitry”, “announcement message”, “an available agent host device”, and “a production apparatus”.  Claims 1-9 and 11-13 of the instant application are broader than claims 1-9 and 11-13 of U.S. Patent No. 10,503,615 B2 and are taught by the limitations of claims 1-9 and 11-13 of U.S. Patent No. 10,503,615 B2.  Therefore, claims 1-9 and 11-13 of U.S. Patent No. 10,503,615 B2 anticipate claims 1-9 and 11-13 of the instant application.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, and 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayley, US 2010/0042673 A1, and further in view of Boss et al., US 2013/0311988 A1.
Referring to claim 1:
In para. 0013, Dayley discloses that a BCE is loaded onto a server of the cluster (an object including computer-readable instructions executed by a processor).  And in para. 0008, Dayley discloses an HA Wrapper as an application.
In para. 0002, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to execute a portion of a service which is part of at least one service provided by a system including a distributed computing platform.
In para. 0008, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to determine its own object capability parameters (BC configuration, application status, communication status, candidate migration destinations, necessary steps for online, necessary steps for offline, and current system requirements for the application).
In para. 0008, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to store information about at least one target host device (candidate migration destinations).
In para. 0013, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to generate an announcement message reporting presence of a service type and the object capability parameters (the BC application periodically communicates its status to the primary cluster via the HA wrapper).
In para. 0013, Dayley discloses host evaluator circuitry configured to receiving information from other announcement messages (via its HA wrapper, the BC application is able to retrieve information regarding the available servers of the secondary cluster, as well as to broadcast its system requirements and current status to the BCE of the server on which it is installed).
In para. 0011, Dayley discloses a status monitor for determining the status of the BC application and initiating a migration/failover to a new location if necessary.  However, Dayley does not explicitly disclose host evaluator circuitry configured to evaluate current host device capability parameters with respect to the object capability parameters; determine when the current host device capability parameters meet a criterion; and initiate a migration request message from the object, for migration of the object, the object including software code and processing instructions and service function instructions, the migration to a target object host device, when potential target host device capability parameters meet a criterion.  In para. 0018, Boss et al. disclose that when a first cloud environment nears physical resource capacity, an optimal set of VMs will be identified for migration to a second cloud environment that has sufficient capacity.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the resource monitoring of Boss et al. into the system of Dayley.  A person of ordinary skill in the art would have been motivated to make the modification because it is an improvement to the system of Dayley.  The system of Boss et al. proactively monitor resource consumption to better identify an optimal set of VMs ahead of time (see Boss et al.: para. 0004) and to avoid running out of necessary resources.
In para. 0011, Dayley discloses migration circuitry to manage the migration of the object to the target host device. 
Referring to claim 2, in para. 0018, Boss et al. disclose monitoring physical resource capacity.  And in para. 0020, Boss et al. disclose computing resources include networks, network bandwidth, servers. Processing, memory, storage, applications, virtual machines, and services (wherein the current capability parameters include physical current capability parameters including any one of: processing speed, memory, SRAM, processing performance, computing capacity, internal storage capacity, main memory, hard drive capacity, memory bandwidth, input/output bandwidth, communications bandwidth, communications throughput, memory controller parameters, or remote associated storage capacity, or any combination including one or more of the physical current capability parameters. 
Referring to claim 4, in para. 0013, Dayley discloses wherein the object includes instructions configured to monitor and update its current capability parameters. 
Referring to claim 7, in para. 0052 and 0057, Boss et al. disclose wherein the current capability parameters include logical current capability parameters including any one of: data security type, security level, operation cost, ownership (licenses), or availability. 
Referring to claim 8, in para. 0011-0013, Dayley discloses wherein the host evaluator circuitry receives an announcement message from an available agent host device. 
Referring to claim 11:
In para. 0013, Dayley discloses that a BCE is loaded onto a server of the cluster (an object including instructions).  And in para. 0008, Dayley discloses an HA Wrapper as an application.
In para. 0002, Dayley discloses an object including instructions to execute a portion of a service which is part of at least one service provided by a system including a distributed computing platform.
In para. 0008, Dayley discloses an object including instructions to determine its own object capability parameters (BC configuration, application status, communication status, candidate migration destinations, necessary steps for online, necessary steps for offline, and current system requirements for the application).
In para. 0008, Dayley discloses an object including instructions to store information about at least one target host device (candidate migration destinations).
In para. 0013, Dayley discloses announcement circuitry to generate an announcement message reporting presence of a service type and the object capability parameters (the BC application periodically communicates its status to the primary cluster via the HA wrapper).
In para. 0013, Dayley discloses host evaluator circuitry to receive information from other announcement messages (via its HA wrapper, the BC application is able to retrieve information regarding the available servers of the secondary cluster, as well as to broadcast its system requirements and current status to the BCE of the server on which it is installed).
In para. 0011, Dayley discloses a status monitor for determining the status of the BC application and initiating a migration/failover to a new location if necessary.  However, Dayley does not explicitly disclose host evaluator circuitry to evaluate current host device capability parameters with respect to the object capability parameters; to determine when the current host device capability parameters meet a criterion; and to initiate a migration request message from the object, for migration of the object, the object including software code and processing instructions and service function instructions, the migration to a target object host device, when potential target host device capability parameters meet a criterion.  In para. 0018, Boss et al. disclose that when a first cloud environment nears physical resource capacity, an optimal set of VMs will be identified for migration to a second cloud environment that has sufficient capacity.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the resource monitoring of Boss et al. into the system of Dayley.  A person of ordinary skill in the art would have been motivated to make the modification because it is an improvement to the system of Dayley.  The system of Boss et al. proactively monitor resource consumption to better identify an optimal set of VMs ahead of time (see Boss et al.: para. 0004) and to avoid running out of necessary resources.
In para. 0011, Dayley discloses migration circuitry to manage the migration of the object to the target host device. 
Referring to claims 12 and 13, in para. 0018 and 0020, Boss et al. disclose wherein the current capability parameters include a memory parameter and the potential target host device capability parameters includes a memory parameter (select candidates based on resource utilization including memory and storage).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayley and Boss et al. as applied to claim 1 above, and further in view of Low et al., “Distributed GraphLab: A Framework for Machine Learning and Data Mining in the Cloud”.
Referring to claim 3:
In para. 0013 Dayley discloses the object includes instructions which are configured to require an update to its current capability requirements (broadcast system requirements).
In para. 0003, Dayley discloses business applications performed in a cluster.  In para. 0052, Boss et al. disclose resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment.  However, neither Dayley nor Boss et al. disclose wherein the object includes instructions of an artificial intelligence procedure configured to generate new processing functionality and instructions.  On page 716, in col. 1 under the Introduction, Low et al. disclose executing Machine Learning and Data Mining in parallel on large clusters.  Additionally on page 720 in section 4.1 and on page 721, col. 2, last para. Low et al. disclose expanding and contracting processing requirements (varying the length of the pipeline from 100-10,000, and the number of EC2 cluster compute instance from 4 machines (32 processors) to 16 machines (128 processors).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the machine learning programs of Low et al. into the combined system of Dayley and Boss et al.  A person of ordinary skill in the art would have been motivated to make the modification because in para. 0003, Dayley does not explicitly disclose what a BC includes and the data mining programs of Low et al. are considered to be business applications that require a cloud and its on-demand access to affordable large-scale computing and storage resources (see Low et a.: page 716—Introduction).  The combination of Dayley and Boss et al. with Low et al. yields predictable results because the artificial intelligence procedure and data mining would perform the same function on the cluster in the combination of Dayley and Boss et al. as it does in the cluster of Low et al.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayley and Boss et al. as applied to claim 1 above, and further in view of Wang et al., US 2018/0183873 A1.
Referring to claim 14, in para. 0003, Dayley discloses a BC application performed in a cluster.  However, neither Dayley nor Boss et al. explicitly disclose wherein the service provided is an autonomous vehicle path service.  In para. 0023, Wang et al. disclose autonomous vehicles connected to cloud servers that may be content servers, traffic information servers, map and point of interest servers or location servers (autonomous vehicle path services).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the autonomous vehicle servers of Wang et al. into the combined system of Dayley and Boss et al.  A person of ordinary skill in the art would have been motivated to make the modification because Dayley does not explicitly disclose the services provided by the object, but the servers of Wang et al. could be included in the cluster system of Dayley and Boss et al.  The combination of Dayley and Boss et al. with Wang et al. yields predictable results because the servers of Wang et al. would perform the same function on the cluster in the combination of Dayley and Boss et al. as it does in the cluster of Wang et al. because both are cloud servers.
Claims 1, 2, 4, 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayley, US 2010/0042673 A1, and further in view of Havemose, US 8,464,256 B1.
Referring to claim 1:
In para. 0013, Dayley discloses that a BCE is loaded onto a server of the cluster (an object including computer-readable instructions executed by a processor).  And in para. 0008, Dayley discloses an HA Wrapper as an application.
In para. 0002, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to execute a portion of a service which is part of at least one service provided by a system including a distributed computing platform.
In para. 0008, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to determine its own object capability parameters (BC configuration, application status, communication status, candidate migration destinations, necessary steps for online, necessary steps for offline, and current system requirements for the application).
In para. 0008, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to store information about at least one target host device (candidate migration destinations).
In para. 0013, Dayley discloses an object including computer-readable instructions that, when executed by a processor, cause the processor to generate an announcement message reporting presence of a service type and the object capability parameters (the BC application periodically communicates its status to the primary cluster via the HA wrapper).
In para. 0013, Dayley discloses host evaluator circuitry configured to receiving information from other announcement messages (via its HA wrapper, the BC application is able to retrieve information regarding the available servers of the secondary cluster, as well as to broadcast its system requirements and current status to the BCE of the server on which it is installed).
In para. 0011, Dayley discloses a status monitor for determining the status of the BC application and initiating a migration/failover to a new location if necessary.  However, Dayley does not explicitly disclose host evaluator circuitry configured to evaluate current host device capability parameters with respect to the object capability parameters; determine when the current host device capability parameters meet a criterion; and initiate a migration request message from the object, for migration of the object, the object including software code and processing instructions and service function instructions, the migration to a target object host device, when potential target host device capability parameters meet a criterion.  In col. 19, lines 34-35, Havemose discloses triggering live migration.  And in col. 19, lines 46-53, Havemose discloses environmentally based triggers such as: CPU load being too high for some period of time, CPU temperature being too high for some period of time, Host running out of disk space, and Host running out of memory; and Configuration based triggers such as: User's application quota exceeded on system and Application need resources not available on current host.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the live migration triggers of Havemose into the system of Dayley.  A person of ordinary skill in the art would have been motivated to make the modification because it is a proactive approach to preventing failures or faults.  Rather than wait for a failure to occur, the addition of the live migration trigger of Havemose to Dayley triggers a migration to prevent a failure occurring from resources exceeding their capacity.
In para. 0011, Dayley discloses migration circuitry to manage the migration of the object to the target host device. 
Referring to claim 2, in col. 19, lines 46-53, Havemose discloses wherein the current capability parameters include physical current capability parameters including any one of: memory, SRAM, processing performance (CPU load being too high), computing capacity, computing load maximum per requested process, internal storage capacity, main memory, hard drive capacity, or any combination including one or more of the physical current capability parameters. 
Referring to claim 4, in para. 0013, Dayley discloses wherein the object includes instructions configured to monitor and update its current capability parameters. 
Referring to claim 7, in col. 21, lines 50-56, Havemose discloses wherein the current capability parameters include logical current capability parameters including any one of: geographic location (access to a local server).  And in col. 19, lines 51-53, Havemose discloses Configuration based triggers such as: User's application quota exceeded on system and Application need resources not available on current host (wherein the current capability parameters include logical current capability parameters including any one of: availability). 
Referring to claim 8, in para. 0011-0013, Dayley discloses wherein the host evaluator circuitry receives an announcement message from an available agent host device. 
Referring to claim 11:
In para. 0013, Dayley discloses that a BCE is loaded onto a server of the cluster (an object including instructions).  And in para. 0008, Dayley discloses an HA Wrapper as an application.
In para. 0002, Dayley discloses an object including instructions to execute a portion of a service which is part of at least one service provided by a system including a distributed computing platform.
In para. 0008, Dayley discloses an object including instructions to determine its own object capability parameters (BC configuration, application status, communication status, candidate migration destinations, necessary steps for online, necessary steps for offline, and current system requirements for the application).
In para. 0008, Dayley discloses an object including instructions to store information about at least one target host device (candidate migration destinations).
In para. 0013, Dayley discloses announcement circuitry to generate an announcement message reporting presence of a service type and the object capability parameters (the BC application periodically communicates its status to the primary cluster via the HA wrapper).
In para. 0013, Dayley discloses host evaluator circuitry to receive information from other announcement messages (via its HA wrapper, the BC application is able to retrieve information regarding the available servers of the secondary cluster, as well as to broadcast its system requirements and current status to the BCE of the server on which it is installed).
In para. 0011, Dayley discloses a status monitor for determining the status of the BC application and initiating a migration/failover to a new location if necessary.  However, Dayley does not explicitly disclose host evaluator circuitry to evaluate current host device capability parameters with respect to the object capability parameters; to determine when the current host device capability parameters meet a criterion; and to initiate a migration request message from the object, for migration of the object, the object including software code and processing instructions and service function instructions, the migration to a target object host device, when potential target host device capability parameters meet a criterion.  In col. 19, lines 34-35, Havemose discloses triggering live migration.  And in col. 19, lines 46-53, Havemose discloses environmentally based triggers such as: CPU load being too high for some period of time, CPU temperature being too high for some period of time, Host running out of disk space, and Host running out of memory; and Configuration based triggers such as: User's application quota exceeded on system and Application need resources not available on current host.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the live migration triggers of Havemose into the system of Dayley.  A person of ordinary skill in the art would have been motivated to make the modification because it is a proactive approach to preventing failures or faults.  Rather than wait for a failure to occur, the addition of the live migration trigger of Havemose to Dayley triggers a migration to prevent a failure occurring from resources exceeding their capacity.
In para. 0011, Dayley discloses migration circuitry to manage the migration of the object to the target host device. 
Referring to claims 12 and 13, in col. 19, lines 34-37 and 49-50, Havemose discloses wherein the current capability parameters include a memory parameter and the potential target host device capability parameters includes a memory parameter (live migration to a target is triggered when the host is running out of disk space or memory).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dayley and Havemose as applied to claim 1 above, and further in view of Wang et al., US 2018/0183873 A1.
Referring to claim 14, in para. 0003, Dayley discloses a BC application performed in a cluster.  However, neither Dayley nor Havemose explicitly discloses wherein the service provided is an autonomous vehicle path service.  In para. 0023, Wang et al. disclose autonomous vehicles connected to cloud servers that may be content servers, traffic information servers, map and point of interest servers or location servers (autonomous vehicle path services).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the autonomous vehicle servers of Wang et al. into the combined system of Dayley and Havemose.  A person of ordinary skill in the art would have been motivated to make the modification because Dayley does not explicitly disclose the services provided by the object, but the servers of Wang et al. could be included in the cluster system of Dayley and Havemose.  The combination of Dayley and Havemose with Wang et al. yields predictable results because the servers of Wang et al. would perform the same function on the cluster in the combination of Dayley and Boss et al. as it does in the cluster of Wang et al. because both are cloud servers.
Allowable Subject Matter
Claims 5, 6, and 9 would be allowable if the non-statutory double patenting rejection was overcome and the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 5, Dayley discloses monitoring and updating parameters (broadcast system requirements).  However, the prior art does not teach or reasonably suggest the object includes instructions configured to monitor and update its memory requirements.  
With respect to claim 6, Dayley discloses monitoring and updating parameters (broadcast system requirements).  However, the prior art does not teach or reasonably suggest the object includes instructions configured to monitor and update its processing performance requirements.  
With respect to claim 9, the prior art does not teach or reasonably suggest that the host evaluator circuitry additionally receives an announcement message from a production apparatus and determines, when no available target host device exists, to generate a new resource request message including instructions to produce a 3-dimensional model in accordance with a design specification.
With respect to claims 15-17, 19, and 20:
“Service Migration for Connected Autonomous Vehicle” by Pacheco et al. discloses MOSAIC—a server tier, computing resources, Q0S, and migration time-oriented service migration and resource management algorithm for intra-tier and inter-tier communication in vehicular edge and fog computing.  Service migration consists of transferring the service running on a virtual machine or container to a new server.
"Vehicular machine migration and management for vehicular clouds" by Refaat et al., discloses utilizing vehicles as hosts for Virtual Machines (VMs) and algorithms for migrating the VMs in a vehicular cloud.
	“Migrate or not? Exploring virtual machine migration in roadside cloudlet-based vehicular cloud” by Yao et al. disclose a roadside cloudlet.
	WO 2016/056760 A1 discloses migrating a virtual machine of the mobile device to the selected cloud server from a cloud server in which the virtual machine of the mobile device is located.
The prior art also teaches the difficulty of migrating services in a wireless network and vehicular cloud, and that the migrating is not the same as migrating services in a computer network.  The prior art does not teach or reasonably suggest, in combination with the remaining limitations, wherein the service provided is an autonomous vehicle path service and the system is a wireless system.  
With respect to claim 18, the prior art teaches the object includes instructions of an artificial intelligence procedure configured to generate new processing functionality and instructions, which are configured to require an update to its current capability parameters.  However, the prior art does not teach or reasonably suggest wherein the updated current capability parameters include a requirement of a particular routing protocol including artificial intelligence determinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113